UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

JUDAH HERZEL HENKIN, et al.,
Plaintiffs,

y Case No. 1:18-cv-1273-RCL

ISLAMIC REPUBLIC OF IRAN, et al.,

Defendants.

 

 

FINDING OF LIABILITY
For the reasons set forth in the Findings of Fact and Conclusions of Law and the supporting
Memorandum Opinion issued this date, the Court hereby GRANTS IN PART and DENIES IN
PART the Plaintiffs’ Motion for Default Judgment. Specifically, the Court holds as follows:

1. As to Count I, Defendants Iran and Syria are LIABLE to all Plaintiffs under 28 U.S.C.
§ 1605A(c), jointly and severally, for the extreme mental anguish, physical injury, pain and
suffering, loss of solatium, and loss of affection Plaintiffs suffered as a result of the attack.
After consultation with counsel, the Court shall subsequently appoint a Special Master to
submit a report and recommendation on the amount of Plaintiffs’ compensatory and/or
punitive damages arising from this claim,

2. As to Count II, to the extent Plaintiffs assert Count II under the laws of either the District
of Columbia or California, Defendants Iran and Syria are NOT LIABLE. To the extent
Plaintiffs assert Count II under § 1605A(c), Count I] merges with Count I, because
Count I’s § 1605A(c) action already allows recovery for loss of solatium as a measure of

recovery.
3. As to Count III, to the extent Plaintiffs assert Count IJ under the laws of the District of
Columbia, Defendants Iran and Syria are NOT LIABLE. To the extent Plaintiffs assert
Count II] under § 1605A(c), Count III merges with Count I, because Count I’s § 1605A(c)

action already allows recovery for intentionally inflicted emotional distress either as a

cause of action or as a measure of recovery.
4. As to Count IV, Count IV merges with Count I, because the Plaintiffs’ victory as to Count I

already permits them to recover the full amount of punitive damages permitted by law.

It is SO ORDERED.

ge
SIGNED this § ~ day of July, 2021.
<\Gyee Cc. Louvltte

Royce C, Lamberth
United States District Judge

 
